                      Case 1:18-cv-07712-PAE Document 120 Filed 09/13/19 Page 1 of 4




                                                       THE CITY OF NEW YORK
GEORGIA M. PESTANA                                   LAW DEPARTMENT                                                      KAREN B. SELVIN
Acting Corporation Counsel                                100 CHURCH STREET                                             Phone: (212) 356-2208
                                                          NEW YORK, NY 10007                                              Fax: (212) 356-2019
                                                                                                                         kselvin@law.nyc.gov

                                                                                   September 13, 2019

          VIA ECF
          Hon. Paul A. Engelmayer
          United States District Court
          Southern District of New York
          40 Foley Square, Room 1305
          New York, New York 10007

                             Re: Airbnb, Inc. v. The City of New York, 18 CV 7712 (PAE)
                                 HomeAway.com, Inc. v. City of New York, 18 CV 7742 (PAE)

          Your Honor:

                         Pursuant to Section 3(H) of Your Honor’s Individual Rules and Section 9 of the
          Case Management Plan, 1 Defendant City of New York (“City”) writes to respectfully request a
          pre-motion conference in anticipation of filing a motion for summary judgment on all claims in
          the above-entitled consolidated actions. Plaintiffs Airbnb, Inc. (“Airbnb”) and HomeAway.com,
          Inc. (“HomeAway”) seek to permanently enjoin New York City Local Law No. 146 of 2018
          (“Local Law 146”), which would require online booking services, such as Airbnb and
          HomeAway, to periodically report to the City a limited amount of information pertaining to hosts
          who rent accommodations for less than thirty (30) days within the City. Specifically, Plaintiffs
          assert that Local Law 146, on its face, violates the First and Fourth Amendments to the United
          States Constitution, the Supremacy Clause of the United States Constitution, 2 and Article I,
          Sections 8 and 12 of the New York State Constitution.

          1
            Section 9 of the Case Management Plan provides that a pre-motion letter related to a summary judgment motion
          must be filed within fourteen (14) days after the deadline for the completion of depositions, or the motion will be
          deemed untimely. The current itineration of the Case Management Plan sets forth a deposition deadline of August
          30, 2019. However, as this Court is aware, yesterday, the City filed with the Court via e-mail (due to the inclusion
          of confidential information) a discovery dispute letter pertaining to HomeAway, which, if granted, could extend the
          fact discovery deadline for a limited amount of time. As that discovery dispute letter has yet to be addressed by the
          Court and, further, the City has completed discovery with regard to Airbnb, the City is filing this pre-motion letter to
          ensure its ability to file a motion for summary judgment on all claims in these consolidated actions.
          2
            Following this Court’s preliminary injunction decision, Airbnb withdrew its claim that Local Law 146 is
          preempted by the federal Stored Communications Act (“SCA”). HomeAway still asserts this claim.
             Case 1:18-cv-07712-PAE Document 120 Filed 09/13/19 Page 2 of 4



                 The City submits it is entitled to summary judgment on all such claims. 3 To
prevail on a motion for summary judgment, a party must show “that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.
56(a). “Summary judgment is appropriate when there can be but one reasonable conclusion as to
the verdict, i.e. it is quite clear what the truth is, and no rational factfinder could find in favor of
the nonmovant.” Soto v. Gaudett, 862 F.3d 148, 157 (2d Cir. 2017) (internal citations and
quotation marks omitted). Government enactments, such as Local Law 146, are presumed to be
constitutional. Bush v. Vera, 517 U.S. 952, 992 (1996). “A facial challenge to a legislative [a]ct
is, of course, the most difficult challenge to mount successfully, since the challenger must
establish that no set of circumstances exists under which the [a]ct would be valid.” United States
v. Salerno, 481 U.S. 739, 745 (1987). Here, Plaintiffs cannot establish that under every
circumstance, Local Law 146 is invalid. Thus, Plaintiffs’ request to have Local Law 146
permanently enjoined should be denied, and the City should be granted summary judgment.

Plaintiffs’ Unlawful Search Claims Fail

                 Plaintiffs’ claims that Local Law 146’s reporting requirement constitutes an
illegal search of their business records lack merit under either the Fourth Amendment to the
United States Constitution or Article I, Section 12 of the New York State Constitution. 4 In order
to show an infringement of a Fourth Amendment right, a litigant must establish that “a
‘justifiable,’ a ‘reasonable,’ or a ‘legitimate expectation of privacy’ . . . has been invaded by
government action.” Smith v. Maryland, 442 U.S. 735, 740 (1979); see also United States v.
Knotts, 460 U.S. 276, 285 (1983). Plaintiffs may only show that they have a reasonable
expectation of privacy if: (i) they seek to maintain the records sought under Local Law 146 as
private; and (ii) such subjective expectation of privacy in those records is a reasonable one.
Knotts, 460 U.S. at 281 (quoting Katz v. United States, 389 U.S. 347, 351, 361, 363 (1967).
Here, Plaintiffs cannot show a reasonable expectation of privacy in those records because, as
discovery has revealed, they voluntarily convey the information that would be contained in those
records to a large amount of third parties, including, but not limited to, guests, marketing
affiliates, service providers, and governmental entities. See Smith, 442 U.S. at 743-44; United
States v. Miller, 425 U.S. 435, 443 (1976); United States v. Ulbricht, 858 F.3d 71, 96-97 (2d Cir.
2017). Plaintiffs’ claims are further diminished because they fail to take measures to prevent
those third parties from further disseminating the information to others. Moreover, some of the
information sought under Local Law 146 is public, and therefore Plaintiffs’ expectation of
privacy is not reasonable. As for the information that is not publicly available, Plaintiffs’ own
terms of service and privacy policies—aside from stating that Plaintiffs may share hosts’
personal information with third parties—contemplate that hosts have the ultimate authority as to
when and/or how their information may be disclosed. This fact undermines Plaintiffs’


3
    Defendant reserves the right to move on additional grounds not presented in this pre-motion letter application.
4
  To the extent that Plaintiffs also assert Fourth Amendment claims on behalf of their hosts, these fail because: (i)
Plaintiffs lack standing to assert such claims; (ii) Plaintiffs’ hosts lack a reasonable expectation of privacy in the
short-term rental transactional records to be disclosed pursuant to Local Law 146; and (iii) Plaintiffs’ hosts have
already consented to the disclosure.



                                                            2
         Case 1:18-cv-07712-PAE Document 120 Filed 09/13/19 Page 3 of 4



conclusory claims that the Local Law 146 records constitute their commercially-sensitive
business records in which they have a reasonable expectation of privacy.

                Even if the Court were to find that Plaintiffs have a legitimate expectation of
privacy in these records, Local Law 146’s reporting requirement is reasonable under the Fourth
Amendment and Article I, Section 12. First, Local Law 146 seeks a limited amount of
information held by Plaintiffs regarding their hosts. The record will show that Plaintiffs collect
from a variety of sources an extensive amount of information pertaining to their hosts, which the
City does not seek. Local Law 146 is reasonably tailored and will aid the City in enforcing the
applicable short-term rental laws. Moreover, the City submits that the significant level of
illegality on Plaintiffs’ platforms solidifies the reasonableness of Local Law 146. Lastly, Local
Law 146’s reporting requirement does not constitute an “administrative search” that requires pre-
compliance review before a neutral arbiter. Even if it did, the instant action provides such
review and, thus, the Fourth Amendment and Article I, Section 12 are satisfied.

Local Law 146 Is Not Preempted by the SCA

                HomeAway’s claim that Local Law 146 is preempted by the SCA is similarly
flawed. As a preliminary matter, Local Law 146 requires the disclosure of certain information
that is readily accessible to the public and, thus, not protected by the SCA. Furthermore, Local
Law 146 requires that booking services obtain their hosts’ consent for the disclosures. Pursuant
to Section 2703(c)(1)(C) of the SCA, a covered provider may be compelled to disclose
subscriber or customer information to the Government when the Government has the
subscriber’s or customer’s consent. Accordingly, the consent provision set forth in Local Law
146 is consistent with the SCA. Plaintiff HomeAway’s argument that such consent is coerced,
and further, that the City must directly obtain the consent from their hosts, is misguided.
Plaintiffs’ own policies provide that their hosts and guests agree to the disclosure of their
personal information to the Government, a fact highlighted by this Court in its preliminary
injunction decision when it found that Plaintiffs were unlikely to succeed on the merits of this
claim. See Dkt. No. 92 at 44 (“[P]laintiffs’ terms of service appear themselves to establish
effective user consent to the possibility that information will be disclosed to governmental
entities.”). Further, both the plain language and the legislative history of the SCA make clear
that the City need not directly obtain a host’s consent.

Local Law 146 Does Not Unlawfully Compel Speech
                Plaintiffs’ compelled speech claims under the First Amendment to the United
States Constitution and Article I, Section 8 of the New York State Constitution are baseless.
Plaintiffs’ existing privacy policies already satisfy the consent provision set forth in Local Law
146. Moreover, Local Law 146 compels conduct (i.e., obtain consent), not speech, and thus, the
Free Speech Clauses are not implicated. Finally, even if Local Law 146 were to compel speech
(which it does not), it implicates commercial speech and advances the City’s laudable goals of
reducing illegal transient use, preserving permanent housing, and ensuring public safety.
Therefore, it does not run afoul of the First Amendment or Article I, Section 8.




                                                3
         Case 1:18-cv-07712-PAE Document 120 Filed 09/13/19 Page 4 of 4



Conclusion

                For the foregoing reasons, Defendant respectfully submits that it has a good faith
basis to move for summary judgment in the above-referenced consolidated actions and requests
that the Court schedule a pre-motion conference.

                                                            Respectfully submitted,

                                                                   /s/

                                                            Karen B. Selvin
                                                            Assistant Corporation Counsel


cc:    Plaintiffs’ Counsel of Record (via ECF)




                                                 4
